12-4430-cv
     L.A. Printex Indus., Inc. v. Pretty Girl of Ca., Inc., et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of November, two thousand thirteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                CHESTER J. STRAUB,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       L.A. PRINTEX INDUSTRIES, INC., a
13       California Corporation,
14                Plaintiff-Appellant,
15
16                    -v.-                                               12-4430
17
18       PRETTY GIRL OF CALIFORNIA, INC., a New
19       York Corporation, individually and
20       doing business as Pretty Girl, PRETTY
21       GIRL, INC., a New York Corporation,
22       ALBERT NIGRI, an individual,
23                Defendants-Appellees,
24
25              and
26
27       Does 1-10,
28                Defendants.
29       - - - - - - - - - - - - - - - - - - - -X

                                                  1
 1   FOR APPELLANT:             DANIELLE DERMESROPIAN (Vano I.
 2                              Haroutunian, on the brief)
 3                              Ballon Stoll Bader & Nadler,
 4                              P.C., New York, New York.
 5
 6   FOR APPELLEES:             STEPHEN DONIGER, Doniger /
 7                              Burroughs, APC, Culver City,
 8                              California, (Kevin C. Taylor,
 9                              Schnader Harrison Segal & Lewis
10                              LLP, New York, New York, on the
11                              brief).
12
13
14        Appeal from an order of the United States District
15   Court for the Southern District of New York (Forrest, J.).
16
17        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
18   AND DECREED that the order of the district court be
19   AFFIRMED.
20
21        L.A. Printex Industries, Inc. (“L.A. Printex”) appeals
22   an order of the United States District Court for the
23   Southern District of New York (Forrest, J.), awarding it
24   $40,000 in attorney’s fees in its copyright infringement
25   action against Albert Nigri and his companies, Pretty Girl
26   of California, Inc. and Pretty Girl, Inc. On appeal, L.A.
27   Printex argues that the district court committed an abuse of
28   discretion by failing to award the full $103,385 it
29   requested. We assume the parties’ familiarity with the
30   underlying facts, the procedural history, and the issues
31   presented for review.
32
33        Section 505 of the Copyright Act provides that a
34   district court may “in its discretion ... award a reasonable
35   attorney’s fee to the prevailing party” in a copyright
36   action. 17 U.S.C. § 505. “When determining whether to
37   award attorneys fees, district courts may consider such
38   factors as (1) the frivolousness of the non-prevailing
39   party’s claims or defenses; (2) the party’s motivation; (3)
40   whether the claims or defenses were objectively
41   unreasonable; and (4) compensation and deterrence.” Bryant
42   v. Media Right Productions, Inc., 603 F.3d 135, 144 (2d Cir.
43   2010). Here, the district court considered these factors,
44   and determined that the defendants “asserted non-frivolous,

                                  2
 1   objectively reasonable defenses in a manner consistent with
 2   good faith litigation.” It also found that “the substantial
 3   judgment rendered by the jury in favor of plaintiff amply
 4   serves the compensation and deterrence goals of the
 5   Copyright Act.” The $40,000 award was an amount that the
 6   defendants conceded was appropriate.
 7
 8        The deference exercised in an abuse of discretion
 9   review “takes on special significance when reviewing fee
10   decisions because the district court, which is intimately
11   familiar with the nuances of the case, is in a far better
12   position to make such decisions than is an appellate court,
13   which must work from a cold record.” McDaniel v. Cnty. of
14   Schenectady, 595 F.3d 411, 416 (2d Cir. 2010) (internal
15   quotation marks and brackets omitted). Upon reviewing the
16   record, we see no reason to upset the findings of the
17   district court. Nor do we see any basis on which to
18   conclude that the court committed an error of law or abused
19   its discretion.
20
21        For the foregoing reasons, and finding no merit in L.A.
22   Printex’s other arguments, we hereby AFFIRM the order of the
23   district court.
24
25                              FOR THE COURT:
26                              CATHERINE O’HAGAN WOLFE, CLERK
27




                                  3